EXHIBIT 10.1

 

FORM OF

 

ACKNOWLEDGEMENT OF DEBT CANCELLATION

 

[__] ("Moran") and BALLY CORP., a Nevada corporation (the "Company") hereby
acknowledge and agree that Moran has loaned the Company the sum of $[__] as such
amount appears in the Company's Form 10-Q for the period ended March 31, 2016
(the "Moran Loan"). Moran and the Company hereby further acknowledge and agree
that the Moran Loan and the debt represented by such loan is hereby cancelled in
all respects and such cancellation shall be deemed a contribution to the Capital
of the Company by Moran.

 

The Moran Loan represents the total amount due to Moran by the Company and there
are no other loans or amounts due to Moran by the Company.

 

Confirmed and agreed to as of June _____, 2016.

 

______________________________

[__]

 

BALLY CORP.

 

   By:/s/ Katiuska Moran

 

Katiuska Moran

Chief Executive Officer

 



 